United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1038
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Bulmaro Moreno-Meraz,                   *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: January 3, 2007
                                Filed: January 8, 2007
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Bulmaro Moreno-Meraz appeals the 108-month prison sentence imposed by the
district court1 after he pleaded guilty to possession with intent to distribute
approximately two pounds of methamphetamine, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(A). On appeal, Moreno-Meraz argues that the district court erred
in denying a minor-role reduction.




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
      The district court did not clearly err in denying the minor-role reduction
because Moreno-Meraz knowingly transported 848 grams of 97% pure
methamphetamine to a cooperating individual, and he had made a drug delivery to the
cooperating individual once before. See United States v. Bustos-Torres, 396 F.3d
935, 947-48 (8th Cir.) (district court’s factual determination of defendant’s role in
offense may be reversed only if it is clearly erroneous, and it is defendant’s burden to
prove role reduction is warranted), cert. denied, 545 U.S. 1109 (2005) and 126 S. Ct.
203 (2005); United States v. Zuleta, 427 F.3d 1082, 1085-86 (8th Cir. 2005) (per
curiam) (affirming denial of minor-role reduction where defendant acted as courier
on more than one occasion).

      Accordingly, we affirm.
                     ______________________________




                                          -2-